Name: 92/432/EEC: Commission Decision of 23 July 1992 laying down certain conditions under which a derogation may be made from the principle of individual clinical examination of animals entering the Community from third countries
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  European construction;  cooperation policy;  agricultural policy
 Date Published: 1992-08-20

 Avis juridique important|31992D043292/432/EEC: Commission Decision of 23 July 1992 laying down certain conditions under which a derogation may be made from the principle of individual clinical examination of animals entering the Community from third countries Official Journal L 237 , 20/08/1992 P. 0029 - 0029 Finnish special edition: Chapter 3 Volume 44 P. 0178 Swedish special edition: Chapter 3 Volume 44 P. 0178 COMMISSION DECISION of 23 July 1992 laying down certain conditions under which a derogation may be made from the principle of individual clinical examination of animals entering the Community from third countries (92/432/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/496/EEC of laying July 1991 lying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as amended by Directive 91/628/EEC (2), and in particular the second subparagraph of point (a) of Article 4 (2) thereof, Whereas, with regard to the clinical examinations referred to in the first subparagraph of point (a) of Article 4 (2) of Directive 92/496/EEC, the circumstances in which such examinations need not be carried out on each animal in a consignment of animals should be defined; Whereas this Decision will be reviewed in the light of the experience gained; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Animals for slaughter intended for direct transport to a slaughterhouse need not be subject to an individual clinical examination in cases where the consignment is made up of a large number of animals. In addition, the following animals need not be subject to individual clinical examination: - poultry, - birds, - aquaculture animals, including fish, - rodents, including lagomorphs, - bees and other insects, - reptiles, - other invertebrates, - certain zoo animals considered to be dangerous. 2. In the case of animals referred to in paragraph 1, clinical examination shall consist of observation of the state of health and behaviour of the entire group or of a representative number of animals. In the latter case, the number of animals checked may be increased in the light of the result of that clinical examination. If the abovementioned checks show an anomaly, more rigorous examination shall be carried out, if necessary. 3. In the special case of live fish, crustaceans and molluscs and of rodents for laboratories having a certified specific pathogen-free status, contained in sealed containers under controlled environmental conditions, a clinical examination shall be carried out only where it is considered that a special risk may exist because of the species involved or their origin, or there are any other irregularities. 4. In cases where a consignment is made up of a large number of animals of the bovine, ovine, caprine or porcine species intended for further fattening, the clinical examination may consist of: - a visual examination of the animals, and - a more detailed examination of at least 10 % of the animals with a minimum of 10 animals, these being selected so as to be representative for the whole consignment. If the above checks show an anomaly, more rigourous examination shall be carried out, if necessary. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 56. (2) OJ No L 340, 11. 12. 1991, p. 17.